Name: Directive 2009/147/EC of the European Parliament and of the Council of 30Ã November 2009 on the conservation of wild birds
 Type: Directive
 Subject Matter: European Union law;  environmental policy;  natural environment;  marketing;  social affairs
 Date Published: 2010-01-26

 26.1.2010 EN Official Journal of the European Union L 20/7 DIRECTIVE 2009/147/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 30 November 2009 on the conservation of wild birds (codified version) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) Decision No 1600/2002/EC of the European Parliament and of the Council of 22 July 2002 laying down the Sixth Community Environment Action Programme (5) calls for specific action for biodiversity, including to protect birds and their habitats. (3) A large number of species of wild birds naturally occurring in the European territory of the Member States are declining in number, very rapidly in some cases. This decline represents a serious threat to the conservation of the natural environment, particularly because of the biological balances threatened thereby. (4) The species of wild birds naturally occurring in the European territory of the Member States are mainly migratory species. Such species constitute a common heritage and effective bird protection is typically a trans-frontier environment problem entailing common responsibilities. (5) The conservation of the species of wild birds naturally occurring in the European territory of the Member States is necessary in order to attain the Communitys objectives regarding the improvement of living conditions and sustainable development. (6) The measures to be taken must apply to the various factors which may affect the numbers of birds, namely the repercussions of mans activities and in particular the destruction and pollution of their habitats, capture and killing by man and the trade resulting from such practices; the stringency of such measures should be adapted to the particular situation of the various species within the framework of a conservation policy. (7) Conservation is aimed at the long-term protection and management of natural resources as an integral part of the heritage of the peoples of Europe. It makes it possible to control natural resources and governs their use on the basis of the measures necessary for the maintenance and adjustment of the natural balances between species as far as is reasonably possible. (8) The preservation, maintenance or restoration of a sufficient diversity and area of habitats is essential to the conservation of all species of birds. Certain species of birds should be the subject of special conservation measures concerning their habitats in order to ensure their survival and reproduction in their area of distribution. Such measures must also take account of migratory species and be coordinated with a view to setting up a coherent whole. (9) In order to prevent commercial interests from exerting a possible harmful pressure on exploitation levels, it is necessary to impose a general ban on marketing and to restrict all derogation to those species whose biological status so permits, account being taken of the specific conditions obtaining in the different regions. (10) Because of their high population level, geographical distribution and reproductive rate in the Community as a whole, certain species may be hunted, which constitutes acceptable exploitation where certain limits are established and respected, as such hunting must be compatible with maintenance of the population of these species at a satisfactory level. (11) The various means, devices or methods of large-scale or non-selective capture or killing and hunting with certain forms of transport must be banned because of the excessive pressure which they exert or may exert on the numbers of the species concerned. (12) Because of the importance which may be attached to certain specific situations, provision should be made for the possibility of derogations on certain conditions and subject to monitoring by the Commission. (13) The conservation of birds and, in particular, migratory birds still presents problems which call for scientific research. Such research will also make it possible to assess the effectiveness of the measures taken. (14) Care should be taken in consultation with the Commission to see that the introduction of any species of wild bird not naturally occurring in the European territory of the Member States does not cause harm to local flora and fauna. (15) The Commission will every three years prepare and transmit to the Member States a composite report based on information submitted by the Member States on the application of national provisions introduced pursuant to this Directive. (16) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (6). (17) In particular, the Commission should be empowered to amend certain Annexes in the light of scientific and technical progress. Since those measures are of general scope and are designed to amend non-essential elements of this Directive, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (18) This Directive should be without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the directives set out in Annex VI, Part B, HAVE ADOPTED THIS DIRECTIVE: Article 1 1. This Directive relates to the conservation of all species of naturally occurring birds in the wild state in the European territory of the Member States to which the Treaty applies. It covers the protection, management and control of these species and lays down rules for their exploitation. 2. It shall apply to birds, their eggs, nests and habitats. Article 2 Member States shall take the requisite measures to maintain the population of the species referred to in Article 1 at a level which corresponds in particular to ecological, scientific and cultural requirements, while taking account of economic and recreational requirements, or to adapt the population of these species to that level. Article 3 1. In the light of the requirements referred to in Article 2, Member States shall take the requisite measures to preserve, maintain or re-establish a sufficient diversity and area of habitats for all the species of birds referred to in Article 1. 2. The preservation, maintenance and re-establishment of biotopes and habitats shall include primarily the following measures: (a) creation of protected areas; (b) upkeep and management in accordance with the ecological needs of habitats inside and outside the protected zones; (c) re-establishment of destroyed biotopes; (d) creation of biotopes. Article 4 1. The species mentioned in Annex I shall be the subject of special conservation measures concerning their habitat in order to ensure their survival and reproduction in their area of distribution. In this connection, account shall be taken of: (a) species in danger of extinction; (b) species vulnerable to specific changes in their habitat; (c) species considered rare because of small populations or restricted local distribution; (d) other species requiring particular attention for reasons of the specific nature of their habitat. Trends and variations in population levels shall be taken into account as a background for evaluations. Member States shall classify in particular the most suitable territories in number and size as special protection areas for the conservation of these species in the geographical sea and land area where this Directive applies. 2. Member States shall take similar measures for regularly occurring migratory species not listed in Annex I, bearing in mind their need for protection in the geographical sea and land area where this Directive applies, as regards their breeding, moulting and wintering areas and staging posts along their migration routes. To this end, Member States shall pay particular attention to the protection of wetlands and particularly to wetlands of international importance. 3. Member States shall send the Commission all relevant information so that it may take appropriate initiatives with a view to the coordination necessary to ensure that the areas provided for in paragraphs 1 and 2 form a coherent whole which meets the protection requirements of these species in the geographical sea and land area where this Directive applies. 4. In respect of the protection areas referred to in paragraphs 1 and 2, Member States shall take appropriate steps to avoid pollution or deterioration of habitats or any disturbances affecting the birds, in so far as these would be significant having regard to the objectives of this Article. Outside these protection areas, Member States shall also strive to avoid pollution or deterioration of habitats. Article 5 Without prejudice to Articles 7 and 9, Member States shall take the requisite measures to establish a general system of protection for all species of birds referred to in Article 1, prohibiting in particular: (a) deliberate killing or capture by any method; (b) deliberate destruction of, or damage to, their nests and eggs or removal of their nests; (c) taking their eggs in the wild and keeping these eggs even if empty; (d) deliberate disturbance of these birds particularly during the period of breeding and rearing, in so far as disturbance would be significant having regard to the objectives of this Directive; (e) keeping birds of species the hunting and capture of which is prohibited. Article 6 1. Without prejudice to paragraphs 2 and 3, Member States shall prohibit, for all the bird species referred to in Article 1, the sale, transport for sale, keeping for sale and the offering for sale of live or dead birds and of any readily recognisable parts or derivatives of such birds. 2. The activities referred to in paragraph 1 shall not be prohibited in respect of the species referred to in Annex III, Part A, provided that the birds have been legally killed or captured or otherwise legally acquired. 3. Member States may, for the species listed in Annex III, Part B, allow within their territory the activities referred to in paragraph 1, making provision for certain restrictions, provided that the birds have been legally killed or captured or otherwise legally acquired. Member States wishing to grant such authorisation shall first of all consult the Commission with a view to examining jointly with the latter whether the marketing of specimens of such species would result or could reasonably be expected to result in the population levels, geographical distribution or reproductive rate of the species being endangered throughout the Community. Should this examination prove that the intended authorisation will, in the view of the Commission, result in any one of the aforementioned species being thus endangered or in the possibility of their being thus endangered, the Commission shall forward a reasoned recommendation to the Member State concerned stating its opposition to the marketing of the species in question. Should the Commission consider that no such risk exists, it shall inform the Member State concerned accordingly. The Commissions recommendation shall be published in the Official Journal of the European Union. Member States granting authorisation pursuant to this paragraph shall verify at regular intervals that the conditions governing the granting of such authorisation continue to be fulfilled. Article 7 1. Owing to their population level, geographical distribution and reproductive rate throughout the Community, the species listed in Annex II may be hunted under national legislation. Member States shall ensure that the hunting of these species does not jeopardise conservation efforts in their distribution area. 2. The species referred to in Annex II, Part A may be hunted in the geographical sea and land area where this Directive applies. 3. The species referred to in Annex II, Part B may be hunted only in the Member States in respect of which they are indicated. 4. Member States shall ensure that the practice of hunting, including falconry if practised, as carried on in accordance with the national measures in force, complies with the principles of wise use and ecologically balanced control of the species of birds concerned and that this practice is compatible as regards the population of these species, in particular migratory species, with the measures resulting from Article 2. They shall see in particular that the species to which hunting laws apply are not hunted during the rearing season or during the various stages of reproduction. In the case of migratory species, they shall see in particular that the species to which hunting regulations apply are not hunted during their period of reproduction or during their return to their rearing grounds. Member States shall send the Commission all relevant information on the practical application of their hunting regulations. Article 8 1. In respect of the hunting, capture or killing of birds under this Directive, Member States shall prohibit the use of all means, arrangements or methods used for the large-scale or non-selective capture or killing of birds or capable of causing the local disappearance of a species, in particular the use of those listed in Annex IV, point (a). 2. Moreover, Member States shall prohibit any hunting from the modes of transport and under the conditions mentioned in Annex IV, point (b). Article 9 1. Member States may derogate from the provisions of Articles 5 to 8, where there is no other satisfactory solution, for the following reasons: (a)  in the interests of public health and safety,  in the interests of air safety,  to prevent serious damage to crops, livestock, forests, fisheries and water,  for the protection of flora and fauna; (b) for the purposes of research and teaching, of re-population, of re-introduction and for the breeding necessary for these purposes; (c) to permit, under strictly supervised conditions and on a selective basis, the capture, keeping or other judicious use of certain birds in small numbers. 2. The derogations referred to in paragraph 1 must specify: (a) the species which are subject to the derogations; (b) the means, arrangements or methods authorised for capture or killing; (c) the conditions of risk and the circumstances of time and place under which such derogations may be granted; (d) the authority empowered to declare that the required conditions obtain and to decide what means, arrangements or methods may be used, within what limits and by whom; (e) the controls which will be carried out. 3. Each year the Member States shall send a report to the Commission on the implementation of paragraphs 1 and 2. 4. On the basis of the information available to it, and in particular the information communicated to it pursuant to paragraph 3, the Commission shall at all times ensure that the consequences of the derogations referred to in paragraph 1 are not incompatible with this Directive. It shall take appropriate steps to this end. Article 10 1. Member States shall encourage research and any work required as a basis for the protection, management and use of the population of all species of bird referred to in Article 1. Particular attention shall be paid to research and work on the subjects listed in Annex V. 2. Member States shall send the Commission any information required to enable it to take appropriate measures for the coordination of the research and work referred to in paragraph 1. Article 11 Member States shall see that any introduction of species of bird which do not occur naturally in the wild state in the European territory of the Member States does not prejudice the local flora and fauna. In this connection they shall consult the Commission. Article 12 1. Member States shall forward to the Commission every three years, starting from 7 April 1981, a report on the implementation of national provisions taken under this Directive. 2. The Commission shall prepare every three years a composite report based on the information referred to in paragraph 1. That part of the draft report covering the information supplied by a Member State shall be forwarded to the authorities of the Member State in question for verification. The final version of the report shall be forwarded to the Member States. Article 13 Application of the measures taken pursuant to this Directive may not lead to deterioration in the present situation as regards the conservation of the species of birds referred to in Article 1. Article 14 Member States may introduce stricter protective measures than those provided for under this Directive. Article 15 Such amendments as are necessary for adapting Annexes I and V to technical and scientific progress shall be adopted. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 16(2). Article 16 1. The Commission shall be assisted by the Committee for Adaptation to Technical and Scientific Progress. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 17 Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. Article 18 Directive 79/409/EEC, as amended by the acts listed in Annex VI, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex VI, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex VII. Article 19 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 20 This Directive is addressed to the Member States. Done at Brussels, 30 November 2009. For the European Parliament The President J. BUZEK For the Council The President B. ASK (1) Opinion of 10 June 2009 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 20 October 2009 (not yet published in the Official Journal) and Council Decision of 26 November 2009. (3) OJ L 103, 25.4.1979, p. 1. (4) See Annex VI, Part A. (5) OJ L 242, 10.9.2002, p. 1. (6) OJ L 184, 17.7.1999, p. 23. ANNEX I GAVIIFORMES Gaviidae Gavia stellata Gavia arctica Gavia immer PODICIPEDIFORMES Podicipedidae Podiceps auritus PROCELLARIIFORMES Procellariidae Pterodroma madeira Pterodroma feae Bulweria bulwerii Calonectris diomedea Puffinus puffinus mauretanicus (Puffinus mauretanicus) Puffinus yelkouan Puffinus assimilis Hydrobatidae Pelagodroma marina Hydrobates pelagicus Oceanodroma leucorhoa Oceanodroma castro PELECANIFORMES Pelecanidae Pelecanus onocrotalus Pelecanus crispus Phalacrocoracidae Phalacrocorax aristotelis desmarestii Phalacrocorax pygmeus CICONIIFORMES Ardeidae Botaurus stellaris Ixobrychus minutus Nycticorax nycticorax Ardeola ralloides Egretta garzetta Egretta alba (Ardea alba) Ardea purpurea Ciconiidae Ciconia nigra Ciconia ciconia Threskiornithidae Plegadis falcinellus Platalea leucorodia PHOENICOPTERIFORMES Phoenicopteridae Phoenicopterus ruber ANSERIFORMES Anatidae Cygnus bewickii (Cygnus columbianus bewickii) Cygnus cygnus Anser albifrons flavirostris Anser erythropus Branta leucopsis Branta ruficollis Tadorna ferruginea Marmaronetta angustirostris Aythya nyroca Polysticta stelleri Mergus albellus (Mergellus albellus) Oxyura leucocephala FALCONIFORMES Pandionidae Pandion haliaetus Accipitridae Pernis apivorus Elanus caeruleus Milvus migrans Milvus milvus Haliaeetus albicilla Gypaetus barbatus Neophron percnopterus Gyps fulvus Aegypius monachus Circaetus gallicus Circus aeruginosus Circus cyaneus Circus macrourus Circus pygargus Accipiter gentilis arrigonii Accipiter nisus granti Accipiter brevipes Buteo rufinus Aquila pomarina Aquila clanga Aquila heliaca Aquila adalberti Aquila chrysaetos Hieraaetus pennatus Hieraaetus fasciatus Falconidae Falco naumanni Falco vespertinus Falco columbarius Falco eleonorae Falco biarmicus Falco cherrug Falco rusticolus Falco peregrinus GALLIFORMES Tetraonidae Bonasa bonasia Lagopus mutus pyrenaicus Lagopus mutus helveticus Tetrao tetrix tetrix Tetrao urogallus Phasianidae Alectoris graeca Alectoris barbara Perdix perdix italica Perdix perdix hispaniensis GRUIFORMES Turnicidae Turnix sylvatica Gruidae Grus grus Rallidae Porzana porzana Porzana parva Porzana pusilla Crex crex Porphyrio porphyrio Fulica cristata Otididae Tetrax tetrax Chlamydotis undulata Otis tarda CHARADRIIFORMES Recurvirostridae Himantopus himantopus Recurvirostra avosetta Burhinidae Burhinus oedicnemus Glareolidae Cursorius cursor Glareola pratincola Charadriidae Charadrius alexandrinus Charadrius morinellus (Eudromias morinellus) Pluvialis apricaria Hoplopterus spinosus Scolopacidae Calidris alpina schinzii Philomachus pugnax Gallinago media Limosa lapponica Numenius tenuirostris Tringa glareola Xenus cinereus (Tringa cinerea) Phalaropus lobatus Laridae Larus melanocephalus Larus genei Larus audouinii Larus minutus Sternidae Gelochelidon nilotica (Sterna nilotica) Sterna caspia Sterna sandvicensis Sterna dougallii Sterna hirundo Sterna paradisaea Sterna albifrons Chlidonias hybridus Chlidonias niger Alcidae Uria aalge ibericus PTEROCLIFORMES Pteroclididae Pterocles orientalis Pterocles alchata COLUMBIFORMES Columbidae Columba palumbus azorica Columba trocaz Columba bollii Columba junoniae STRIGIFORMES Strigidae Bubo bubo Nyctea scandiaca Surnia ulula Glaucidium passerinum Strix nebulosa Strix uralensis Asio flammeus Aegolius funereus CAPRIMULGIFORMES Caprimulgidae Caprimulgus europaeus APODIFORMES Apodidae Apus caffer CORACIIFORMES Alcedinidae Alcedo atthis Coraciidae Coracias garrulus PICIFORMES Picidae Picus canus Dryocopus martius Dendrocopos major canariensis Dendrocopos major thanneri Dendrocopos syriacus Dendrocopos medius Dendrocopos leucotos Picoides tridactylus PASSERIFORMES Alaudidae Chersophilus duponti Melanocorypha calandra Calandrella brachydactyla Galerida theklae Lullula arborea Motacillidae Anthus campestris Troglodytidae Troglodytes troglodytes fridariensis Muscicapidae (Turdinae) Luscinia svecica Saxicola dacotiae Oenanthe leucura Oenanthe cypriaca Oenanthe pleschanka Muscicapidae (Sylviinae) Acrocephalus melanopogon Acrocephalus paludicola Hippolais olivetorum Sylvia sarda Sylvia undata Sylvia melanothorax Sylvia rueppelli Sylvia nisoria Muscicapidae (Muscicapinae) Ficedula parva Ficedula semitorquata Ficedula albicollis Paridae Parus ater cypriotes Sittidae Sitta krueperi Sitta whiteheadi Certhiidae Certhia brachydactyla dorotheae Laniidae Lanius collurio Lanius minor Lanius nubicus Corvidae Pyrrhocorax pyrrhocorax Fringillidae (Fringillinae) Fringilla coelebs ombriosa Fringilla teydea Fringillidae (Carduelinae) Loxia scotica Bucanetes githagineus Pyrrhula murina (Pyrrhula pyrrhula murina) Emberizidae (Emberizinae) Emberiza cineracea Emberiza hortulana Emberiza caesia ANNEX II PART A ANSERIFORMES Anatidae Anser fabalis Anser anser Branta canadensis Anas penelope Anas strepera Anas crecca Anas platyrhynchos Anas acuta Anas querquedula Anas clypeata Aythya ferina Aythya fuligula GALLIFORMES Tetraonidae Lagopus lagopus scoticus et hibernicus Lagopus mutus Phasianidae Alectoris graeca Alectoris rufa Perdix perdix Phasianus colchicus GRUIFORMES Rallidae Fulica atra CHARADRIIFORMES Scolopacidae Lymnocryptes minimus Gallinago gallinago Scolopax rusticola COLUMBIFORMES Columbidae Columba livia Columba palumbus PART B ANSERIFORMES Anatidae Cygnus olor Anser brachyrhynchus Anser albifrons Branta bernicla Netta rufina Aythya marila Somateria mollissima Clangula hyemalis Melanitta nigra Melanita fusca Bucephala clangula Mergus serrator Mergus merganser GALLIFORMES Meleagridae Meleagris gallopavo Tetraonidae Bonasa bonasia Lagopus lagopus lagopus Tetrao tetrix Tetrao urogallus Phasianidae Francolinus francolinus Alectoris barbara Alectoris chukar Coturnix coturnix GRUIFORMES Rallidae Rallus aquaticus Gallinula chloropus CHARADRIIFORMES Haematopodidae Haematopus ostralegus Charadriidae Pluvialis apricaria Pluvialis squatarola Vanellus vanellus Scolopacidae Calidris canutus Philomachus pugnax Limosa limosa Limosa lapponica Numenius phaeopus Numenius arquata Tringa erythropus Tringa totanus Tringa nebularia Laridae Larus ridibundus Larus canus Larus fuscus Larus argentatus Larus cachinnans Larus marinus COLUMBIFORMES Columbidae Columba oenas Streptopelia decaocto Streptopelia turtur PASSERIFORMES Alaudidae Alauda arvensis Muscicapidae Turdus merula Turdus pilaris Turdus philomelos Turdus iliacus Turdus viscivorus Sturnidae Sturnus vulgaris Corvidae Garrulus glandarius Pica pica Corvus monedula Corvus frugilegus Corvus corone BE BG CZ DK DE EE EL ES FR IE IT CY LV LT LU HU MT NL AT PL PT RO SI SK FI SE UK Cygnus olor + + Anser brachyrhynchus + + + + Anser albifrons + + + + + + + + + + + + + + + + + + + Branta bernicla + + Netta rufina + + Aythya marila + + + + + + + + + + Somateria mollissima + + + + + + Clangula hyemalis + + + + + + + + Melanitta nigra + + + + + + + + + Melanitta fusca + + + + + + + + Bucephala clangula + + + + + + + + + + + + + Mergus serrator + + + + + Mergus merganser + + + + Bonasa bonasia + + + + + + + + + Lagopus lagopus lagopus + + Tetrao tetrix + + + + + + + + + Tetrao urogallus + + + + + + + + + + Francolinus francolinus + Alectoris barbara + + Alectoris chukar + + + Coturnix coturnix + + + + + + + + + + Meleagris gallopavo + + + + Rallus aquaticus + + + Gallinula chloropus + + + + + + + + Haematopus ostralegus + + Pluvialis apricaria + + + + + + + + + Pluvialis squatarola + + + + Vanellus vanellus + + + + + + + + Calidris canutus + + Philomachus pugnax + + + Limosa limosa + + Limosa lapponica + + + Numenius phaeopus + + + Numenius arquata + + + + Tringa erythropus + + Tringa totanus + + + + Tringa nebularia + + Larus ridibundus + + + + + + + + + Larus canus + + + + + Larus fuscus + + Larus argentatus + + + + + + + Larus cachinnans + + Larus marinus + + + + + Columba oenas + + + + + + Streptopelia decaocto + + + + + + + + + + Streptopelia turtur + + + + + + + + + + Alauda arvensis + + + + + + Turdus merula + + + + + + + Turdus pilaris + + + + + + + + + + + + Turdus philomelos + + + + + + + + Turdus iliacus + + + + + + + + Turdus viscivorus + + + + + + + Sturnus vulgaris + + + + + + + + + Garrulus glandarius + + + + + + + + + + + + + + Pica pica + + + + + + + + + + + + + + + + + + + + + Corvus monedula + + + + + + + + + Corvus frugilegus + + + + + + + + + Corvus corone + + + + + + + + + + + + + + + + + + + + + + + AT = Ã sterreich, BE = Belgique/BelgiÃ «, BG = Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã , CY = Ã Ã ÃÃ Ã ¿Ã , CZ = Ã eskÃ ¡ republika, DE = Deutschland, DK = Danmark, EE = Eesti, ES = EspaÃ ±a, FI = Suomi/Finland, FR = France, EL = Ã Ã »Ã »Ã ¬Ã ´Ã ±, HU = MagyarorszÃ ¡g, IE = Ireland, IT = Italia, LT = Lietuva, LU = Luxembourg, LV = Latvija, MT = Malta, NL = Nederland, PL = Polska, PT = Portugal, RO = RomÃ ¢nia, SE = Sverige, SI = Slovenija, SK = Slovensko, UK = United Kingdom. += Member States which under Article 7(3) may authorise hunting of the species listed. ANNEX III PART A ANSERIFORMES Anatidae Anas platyrhynchos GALLIFORMES Tetraonidae Lagopus lagopus lagopus, scoticus et hibernicus Phasianidae Alectoris rufa Alectoris barbara Perdix perdix Phasianus colchicus COLUMBIFORMES Columbidae Columba palumbus PART B ANSERIFORMES Anatidae Anser albifrons albifrons Anser anser Anas penelope Anas crecca Anas acuta Anas clypeata Aythya ferina Aythya fuligula Aythya marila Somateria mollissima Melanitta nigra GALLIFORMES Tetraonidae Lagopus mutus Tetrao tetrix britannicus Tetrao urogallus GRUIFORMES Rallidae Fulica atra CHARADRIIFORMES Charadriidae Pluvialis apricaria Scolopacidae Lymnocryptes minimus Gallinago gallinago Scolopax rusticola ANNEX IV (a)  Snares (with the exception of Finland and Sweden for the capture of Lagopus lagopus lagopus and Lagopus mutus north of latitude 58 ° N), limes, hooks, live birds which are blind or mutilated used as decoys, tape recorders, electrocuting devices,  artificial light sources, mirrors, devices for illuminating targets, sighting devices for night shooting comprising an electronic image magnifier or image converter,  explosives,  nets, traps, poisoned or anaesthetic bait,  semi-automatic or automatic weapons with a magazine capable of holding more than two rounds of ammunition; (b)  aircraft, motor vehicles,  boats driven at a speed exceeding five kilometres per hour. On the open sea, Member States may, for safety reasons, authorise the use of motor-boats with a maximum speed of 18 kilometres per hour. Member States shall inform the Commission of any authorisations granted. ANNEX V (a) National lists of species in danger of extinction or particularly endangered species, taking into account their geographical distribution. (b) Listing and ecological description of areas particularly important to migratory species on their migratory routes and as wintering and nesting grounds. (c) Listing of data on the population levels of migratory species as shown by ringing. (d) Assessing the influence of methods of taking wild birds on population levels. (e) Developing or refining ecological methods for preventing the type of damage caused by birds. (f) Determining the role of certain species as indicators of pollution. (g) Studying the adverse effect of chemical pollution on population levels of bird species. ANNEX VI PART A REPEALED DIRECTIVE WITH LIST OF ITS SUCCESSIVE AMENDMENTS (referred to in Article 18) Council Directive 79/409/EEC (OJ L 103, 25.4.1979, p. 1) 1979 Act of Accession, Annex I, point XIII.1.F (OJ L 291, 19.11.1979, p. 111) Council Directive 81/854/EEC (OJ L 319, 7.11.1981, p. 3) Commission Directive 85/411/EEC (OJ L 233, 30.8.1985, p. 33) 1985 Act of Accession, Annex I, points X.1.(h) and X.6 (OJ L 302, 15.11.1985, p. 218) Council Directive 86/122/EEC (OJ L 100, 16.4.1986, p. 22) Commission Directive 91/244/EEC (OJ L 115, 8.5.1991, p. 41) Council Directive 94/24/EC (OJ L 164, 30.6.1994, p. 9) 1994 Act of Accession, Annex I, point VIII.E.1 (OJ C 241, 29.8.1994, p. 175) Commission Directive 97/49/EC (OJ L 223, 13.8.1997, p. 9) Council Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36) only Annex III, point 29 2003 Act of Accession, Annex II, point 16.C.1 (OJ L 236, 23.9.2003, p. 667) Council Directive 2006/105/EC (OJ L 363, 20.12.2006, p. 368) only as regards the reference, in Article 1, to Directive 79/409/EEC and point A.1 of the Annex Directive 2008/102/EC of the European Parliament and of the Council (OJ L 323, 3.12.2008, p. 31) PART B LIST OF TIME LIMITS FOR TRANSPOSITION INTO NATIONAL LAW (referred to in Article 18) Directives Time limit for transposition 79/409/EEC 7 April 1981 81/854/EEC  85/411/EEC 31 July 1986 86/122/EEC  91/244/EEC 31 July 1992 94/24/EC 29 September 1995 97/49/EC 30 September 1998 2006/105/EC 1 January 2007 2008/102/EC  ANNEX VII CORRELATION TABLE Directive 79/409/EEC This Directive Article 1(1) and (2) Article 1(1) and (2) Article 1(3)  Articles 2 to 5 Articles 2 to 5 Article 6(1), (2) and (3) Article 6(1), (2) and (3) Article 6(4)  Article 7(1), (2) and (3) Article 7(1), (2) and (3) Article 7(4), first sentence Article 7(4), first subparagraph Article 7(4), second sentence Article 7(4), second subparagraph Article 7(4), third sentence Article 7(4), third subparagraph Article 7(4), fourth sentence Article 7(4), fourth subparagraph Article 8 Article 8 Article 9(1) Article 9(1) Article 9(2), introductory wording Article 9(2), introductory wording Article 9(2), first indent Article 9(2), point (a) Article 9(2), second indent Article 9(2), point (b) Article 9(2), third indent Article 9(2), point (c) Article 9(2), fourth indent Article 9(2), point (d) Article 9(2), fifth indent Article 9(2), point (e) Article 9(3) Article 9(3) Article 9(4) Article 9(4) Article 10(1) Article 10(1), first sentence Article 10(2), first sentence Article 10(1), second sentence Article 10(2), second sentence Article 10(2) Articles 11 to 15 Articles 11 to 15 Article 16(1)  Article 17 Article 16 Article 18(1)  Article 18(2) Article 17  Article 18  Article 19 Article 19 Article 20 Annex I Annex I Annex II/1 Annex II, Part A Annex II/2 Annex II, Part B Annex III/1 Annex III, Part A Annex III/2 Annex III, Part B Annex IV Annex IV Annex V Annex V  Annex VI  Annex VII